Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-2, 4-10, and 22-36 are pending, claim 2 is amended and claims 32-36 are new. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: velocity reducing structure in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structure comprising a porous member. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2, 4-10, 22-24, and 26-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lipscomb (U.S. 2013/0174790) in view of Kuykendal (U.S. 5,641,120
With respect to claim 1 Lipscomb discloses, recirculating fountain figure 1, that creates a column of liquid figure 1 #72 comprising: a basin (figure 1, #42);
a faucet (figure 1, #48) having an outlet spout (figure 1, outlet spout of #48 having outlet at #47) directed into the basin (figure 1); and a pump (figure 1,#46) in liquid communication with the basin and the faucet (figure 1, bringing fluid from the basin to the fountain head/faucet #48); wherein the fountain is structurally and operationally configured such that liquid falls from a spout opening (figure 1, opening at #47)of the faucet into the basin, but fails to disclose said liquid falling from the spout opening as a semi-laminar column.
Kuykendal, abstract, column 3 rows 10-20, utilizing a diffusers (such as a mesh screen) to allow parallel fluid paths to dampen all reaming or essentially all remaining major currents by lowering the fluids velocity and thus the Reynolds number. Further noting, that the flow is “more laminar” as it flows from the orifice, column 3 row 40-45, by utilizing the diffuser and its shape along with material, and thus improving the fluid flow, pattern flow, as well as dampening and isolating the system from the pressure variations including the pump nose, column 1 row 45-column 2 row 18. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the nozzle discharge element of Kuykendal into the fountain head of Lipscomb to allow improved fluid flow from the fountain, as well as dampening and isolating the system from the pressure variations including the pump noise. (it has been further noted to be well known in the art that dampening the fluid flow to laminar reduces splashing, not that the use of Kuykendal discloses “a more laminar flow” as well a laminar flow, and thus a seminary laminar column is understood as being equivalent to a more a more laminar flow, which does not specify purely laminar. I.e. making a flow more laminar is making a flow semi-laminar (or laminar). 
With respect to claim 22, Lipscomb discloses a recirculating fountain (figure 1) comprising: 
a basin (figure 1, #42);
a curvilinear faucet (figure 1, #48) having an apex (figure 1, between#47 and where #62 is indicating) and a spout opening located beneath the apex and above the basin (figure 1, #47);
a pump (figure 1, #46) in liquid communication with the basin and the curvilinear faucet (figure 1); and an uplift hose (figure 1, #70) extending upwardly from a pump outlet to the apex of the curvilinear faucet, and then downwardly to the spout opening (figure 1);
wherein the curvilinear faucet is structurally and operationally configured such that a quantity of liquid drops from the spout opening to the basin (figure 1), but fails to do so at a Reynolds number of less than 4,000 to induce at least semi-laminar flow of the quantity of liquid.
Kuykendal, abstract, column 3 rows 10-20, utilizing a diffusers (such as a mesh screen) to allow parallel fluid paths to dampen all reaming or essentially all remaining major currents by lowering the fluids velocity and thus the Reynolds number. Further noting, that the flow is “more laminar” as it flows from the orifice, column 3 row 40-45, by utilizing the diffuser and its shape along with material, and thus improving the fluid flow, pattern flow, as well as dampening and isolating the system from the pressure variations including the pump nose, column 1 row 45-column 2 row 18. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the nozzle discharge element of Kuykendal into the fountain head of Lipscomb to allow improved fluid flow from the fountain, as well as dampening and isolating the system from the pressure variations including the pump noise. (it has been further noted to be well known in the art that dampening the fluid flow to laminar reduces splashing, not that the use of Kuykendal discloses “a more laminar flow” as well a laminar flow, where laminar flow is known to happen below a Reynolds number of 2,000). 
With respect to claim 2, Lipscomb as modified discloses an uplift hose (figure 1, #70) housed within the faucet and extending from the pump to the spout opening (figure 1, from #46 to #47);
Wherein the uplift hose comprises an apex located above the spout opening (figure 1, the hose #70 has an apex (the top of the highest point of the hose) which is shown above the spout opening which is beneath said point);
whereinthe basin further comprises a bottom (figure 1, the bottom of #42) and at least one sidewall (figure 1, sidewall #54);
wherein the basin is configured to receive a quantity of liquid (figure 1, liquid from #47); wherein the faucet is mounted in the basin (figure 1, the sidewall of the basin incorporating that of the faucet) and extends upwardly from the bottom of the basin to an exit end having the spout opening (figure 1, the faucet extending from the bottom noted adjacent #66 to an opening at #47), the faucet having an apex (figure 1, the apex between where #47 is indicating and that of #62) located above the spout opening (figure 1); and
wherein the pump is configured to pump liquid from the basin and to the apex of the faucet (figure 1, the pump #46 bringing fluid to the apex).
With respect to claim 4, Lipscomb as modified discloses the fountain is structurally and operationally configured such that liquid falls from an apex out of the spout opening and into the basin at least primarily by gravity (abstract, as the water is "free-falling" that "overflows" from the tube to the basin" understood as not being sprayed by pressure from the pump but falling freely from the discharge).
With respect to claim 5, Lipscomb discloses a vertical distance between the apex and the basin (figure 1, the basin #42 to the apex of #48), but fails to specify the distance is between 10-30 centimeters.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a distance of 10-30 centimeters between the apex and the basin of Lipscomb, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05(1 l-a). Please note in the instant application, paragraph 0014, applicant has not provided any criticality for this specific claimed range.
With respect to claim 6, Lipscomb discloses the uplift hose and a diameter there of, but fails to disclose the diameter of the uplift hose is between 5-15 millimeters.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a diameter of 5-15 millimeters for the uplift hose of Lipscomb, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05(1 l-a). Please note in the instant application, paragraph 0014, applicant has not provided any criticality for this specific claimed range. Furthermore, such a range would allow for a desired amount of fluid to be recirculated through the system.
With respect to claim 7, Lipscomb discloses a quantity of liquid exits the spout opening at an angle of 0 +/- 75 degrees relative to a vertical (figures 1-4, clearly all show variations of the fluid where the fluid is between 0 and 45 degrees with the vertical axis of the basin).
With respect to claims 8 and 26, Lipscomb as modified discloses the curvilinear faucet is structurally and operationally configured such that the quantity of liquid falls from the curvilinear faucet into the basin in a parabolic curve (as there is some level of exit velocity of fluid exiting #47 as it falls, a parabolic curve would occur).
With respect to claim 9, Lipscomb as modified discloses a velocity reducing structure (Kuykendal, abstract) located within the faucet between an apex and the spout opening (see above combination in figure 2, as the mesh described by Kuykendal, is located adjacent the outlet of Lipscomb, and thus between the outlet and the apex);
wherein the velocity reducing structure is configured to reduce a velocity of the liquid before the liquid exits the spout opening (Kuykendal, abstract).
With respect to claim 10 and 27, Lipscomb as modified discloses the velocity reducing structure comprises a porous member (Kuykendal, column 3 rows 10-20, discloses the diffuser being mesh screens, mesh screens being porous, which is further noted being within the flow element i.e. hose).
With respect to claim 23, Lipscomb as modified discloses the curvilinear faucet is structurally and operationally configured such that the quantity of liquid drops from the spout opening to the basin at a Reynolds number of less than 2,000 (as taught by Kuykendal in the rejection of claim 22, see abstract further, the flow paths are dampened by lowering the fluid velocity and thus the Reynolds number, making a laminar fluid flow, laminar fluid flows known to occur under a Reynolds number of 2,000).
With respect to claim 24, Lipscomb as modified discloses the uplift hose extends substantially horizontally at the spout opening (figure 1, the noted hose at the discharge outlet being "substantially horizontal.")
With respect to claim 28 and 30, Lipscomb as modified disclose the uplift hose has an inner diameter, but fails to specify it being constant.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the hose of Lipscomb, being a singular hose element, has a constant diameter since it is commonly known in the art that a singular hose has a constant diameter. As Lipscomb shows in figure 1, the hose is a singular extending piece and appears to be of constant diameter, one of ordinary skill in the art would recognize that a singular hose thus has a singular diameter as shown from figure 1. See MPEP 2144.03 (A-E).
With respect to claims 29 and 31, Lipscomb discloses the hose further comprises a peak located upstream of the spout opening (figure 1, the peak of #70 prior to #47); and
Wherein the fountain is configured such that liquid has a velocity of zero at the peak (figure 1 and the abstract disclose 2 things, first there is a pump #46 which applies fluid up the hose #70 and second the fluid is free falling out of the outlet. This means at some point the fluid only has gravity applied to it as it falls and thus, the pump is not adding energy into the fluid. The point where the pump no longer is adding the upward energy and prior to the force of fluid in free fall there would be a net 0 velocity. An example is a ball being thrown upwards, the ball goes up from the energy sending it up and at its peak has no velocity prior to its free fall down, if the system of Lipscomb had any point where there was a higher velocity at its peak, then the fluid by definition would not be free falling as the pump would be applying force as the fluid goes downward. 
With respect to claim 32, Lipscomb discloses a quantity of liquid flows from the apex to the spout opening at an angle of 5 +/- 45 degrees relative to a vertical (figure 1 shows the downward angle relative of the spout from the apex to the downward side, and it is believed to be greater then 5 degrees; see annotated figure).

    PNG
    media_image1.png
    152
    433
    media_image1.png
    Greyscale

With respect to claim 33, Lipscomb discloses an apex (see above annotated figure, the apex can be taken as the top of the hose, or noted as the top of the faucet just above it); wherein the spout opening is located beneath the apex and above the basin (figure 1, spout opening noted below the apex and above basin); wherein the liquid flow downwardly to the spout opening (as the spout is below the apex and further below the hose itself within the faucet), and then downwardly into the basin (see figure 1, as the fluid flows downwardly). 
With respect to claim 34, Lipscomb discloses the fountain is a pet drinking fountain that is configured to supply drinking water to a pet (abstract/title).
With respect to claim 35, Lipscomb discloses the pump is configured to pump water at a volumetric flow rate (the pump allowing for a set flow rate to occur therefrom), but fails to specify the flow rate is between 0.5 and 5 L/min. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a flow rate of 0.5 to 5.0 L/min in the system of Lipscomb as modified, since it has been held that where the general conditions of a claim are disclosed in the prior art (a pump having a flow rate which is supplied to a fountain), discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05 (II-A). Please note that in the instant application, the only mention of the volumetric flow rate was in originally pending claims 14 and 15, applicants specification fails to disclose any criticality for the claimed limitations. 
With respect to claim 22, Lipscomb discloses a recirculating fountain (figure 1) comprising: 
a basin (figure 1, #42);
a curvilinear faucet (figure 1, #48) having an apex (figure 1, between#47 and where #62 is indicating) and a spout opening located beneath the apex and above the basin (figure 1, #47);
a pump (figure 1, #46) in liquid communication with the basin and the curvilinear faucet (figure 1); and an uplift hose (figure 1, #70) extending upwardly from a pump outlet to the apex of the curvilinear faucet, and then downwardly to the spout opening (figure 1);
wherein the curvilinear faucet is structurally and operationally configured such that a quantity of liquid drops from the spout opening to the basin (figure 1), but fails to do so at a Reynolds number of less than 4,000 to induce at least semi-laminar flow of the quantity of liquid, a porous member mounted within the uplift hose beneath the apex of the curvilinear faucet and configured to reduce a velocity of water flowing therethrough from the apex,  or the flow rate is between 0.5 and 5 L/m.
Kuykendal, abstract, column 3 rows 10-20, utilizing a diffusers (such as a mesh screen) to allow parallel fluid paths to dampen all reaming or essentially all remaining major currents by lowering the fluids velocity and thus the Reynolds number. Further noting, that the flow is “more laminar” as it flows from the orifice, column 3 row 40-45, by utilizing the diffuser and its shape along with material, and thus improving the fluid flow, pattern flow, as well as dampening and isolating the system from the pressure variations including the pump nose, column 1 row 45-column 2 row 18. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the nozzle discharge element of Kuykendal into the fountain head of Lipscomb to allow improved fluid flow from the fountain, as well as dampening and isolating the system from the pressure variations including the pump noise. (it has been further noted to be well known in the art that dampening the fluid flow to laminar reduces splashing, not that the use of Kuykendal discloses “a more laminar flow” as well a laminar flow, where laminar flow is known to happen below a Reynolds number of 2,000). The noted combination utilize the porous member in Kuykendal is within the flow conduit itself adjacent to the outlet, this is understood as being that of the hose in Lipscomb, and its placement adjacent the outlet places it beneath the apex (as the outlet of the hose is beneath the hoses tallest point i.e. the apex).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a flow rate of 0.5 to 5.0 L/min in the system of Lipscomb as modified, since it has been held that where the general conditions of a claim are disclosed in the prior art (a pump having a flow rate which is supplied to a fountain), discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05 (II-A). Please note that in the instant application, the only mention of the volumetric flow rate was in originally pending claims 14 and 15, applicants specification fails to disclose any criticality for the claimed limitations. 



Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lipscomb and Kuykendal as applied to claim 1 above, and further in view of Farris (U.S. 2008/0190374).
With respect to claim 25, Lipscomb discloses the uplift house and the spout opening but fails to disclose the uplift hose extends at an angle between 30-60 degrees relative to a vertical at the spout opening (the hose being inside the spout adjacent to the spout opening).
Farris discloses a nozzle 20, a straight or curved elastic tube of plastic or other inert material that is configured to be pliable to bend to different angles to change the direction and/or flow characteristics of the water entering the basin, paragraph 0069.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate an angle of 30-60 degrees relative to the vertical angle a the spout opening for the uplift hose in Lipscomb, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP2144.05(ll-a). Please note in the instant application, paragraphs0014 and 0061, applicant has not provided any criticality for this specific claimed range. Furthermore, such a range of angles would allow for different angles that would change the direction and/or flow characteristics of water entering the basin as desired (understood being for both aesthetic reasons and to inhibit unwanted splash).
Response to Arguments/Amendments
	The Amendment filed (02/23/2022) has been entered. Currently claims 1-2, 4-10, and 22-36 are pending, claim 2 is amended and claims 32-36 are new. Applicants amendments to the claims has failed to overcome each and every rejection previously set forth in the Office Action dated (11/23/2022). 
	Applicant's arguments filed 02/23/2022 have been fully considered but they are not persuasive. Applicants first argument is drawn towards the application of Kuykendal, argueing that the system fo Kuykendal is different than that of Lipscomb, and that its teaching are inapplicable to the fountain of the type disclosed in Lipscomb, applicant argues vast changes would be needed to Lipscomb to incorporate the elements of Kuykendal. Examiner disagrees, first the only teaching being relied upon on Kuykendal is the use of what is a mesh screen, inside the flow conduit adjacent the outlet, for reducing the velocity and producing a more laminar flow. The examiner is not incorporating in the various structural elements applicant argues on pages 9-11, as the only teaching is the simply application of a mesh screen adjacent the opening to reduce velocity in a fountain to make a more laminar flow. In response to applicant's argument that Kuykendal is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both references are drawn towards fountains, and secondly both of them are concerned with a particular problem, that is, reducing the velocity/flow/Reynolds number, and thus the teachings of Kuykendal are applicable to that of Lipscomb, as the inclusion of the mesh screen adjacent the outlet is being understood as obvious to incorporate to reduce said velocity (which then increases the laminar flow of the fluid which is noted in Lipscomb as being desired). The examiner concludes that incorporate the mesh screen of Kuykendal into the outlet of Lipscomb’s uplift house, would not in any way destroy the system of Lipscomb. Applicants second argument is drawn towards what constitutes the apex of the uplift house, examiner disagrees with applicants argument that the prior art fails to disclose it. See below figure. 

    PNG
    media_image2.png
    165
    636
    media_image2.png
    Greyscale

As disclosed, the hose 1, is shown that the opening is below that of the apex of said hose and the spout opening is also beneath the apex. Merriam-Webster defines Apex as the uppermost point. The uppermost point of the hose is its uppermost wall at the peak, shown in the above annotated figure, the hose is seen extending beneath said apex as is the spout opening in the faucet. Applicant further argues that the prior art fails to fall from an apex out of the spout opening primarily by gravity, this is shown in the prior art such that the outlet is shown below the apex. Applicants argument with regards to claim 25 is that the uplift hose is number 60, but that is not the reliance being used in the teaching oF Farris, Farris is drawn towards the outlet of 20 and its angle, modifying the structure of Lipscomb to have such an outlet of the spout would also then give the hose within it the same angle, as the noted hose is within the spout and corresponding through the spout to its outlet, thus by modifying the spout with the teaching of Farris the hose is also modified in Lipscomb. With respect to the newly added claims, please see above rejections. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752